DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1-14, 16-17 and 21-23 are pending in this application. Claims 1, 9, 16-17, 21-22  have been amended, claim 23 has been newly added and no claim has been canceled.

Response to Arguments
Applicant’s arguments with respect to independent claims 21-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

The applicant alleged that the combination of Davari (US20140156867A1) and Obstfeld et al (US20130346470A1) fails to teach or suggest “indicate, to the forwarding function, locations of the control service processors where the second set of control packets are to be processed” in amended claim 1.

In response, the Examiner respectfully disagrees because Obstfeld’470 teaches: “virtual machine agent 18 identifies a virtual machine of computing cloud 10 (e.g., virtual machine 16B shown in FIG. 1) that can generate the network map. In identifying the virtual machine, virtual machine agent sends a message to virtual machine manager 14 (FIG. 1) requesting assistance with a task… Virtual machine manager 14 determines whether any of virtual machines 16 are properly configured to perform the specified task. If there is at least one virtual machine 16 that is properly configured, virtual machine manager 14 establishes a socket at the virtual machine 16 (e.g., virtual machine 16B) and sends a response message to virtual machine agent 18 that includes the socket information” (par 0040), “Virtual machine agent 18 exchanges messages with each identified virtual machine 16 using the socket information received from virtual machine manager 14. That is, once the socket is established, virtual machine agent 18 may communicate with one or more of virtual machines 16 without having to send messages through virtual machine manager 14 (i.e., without virtual machine manager 14 acting as a relay). Continuing the example of updating the network map in accordance with OSPF, virtual machine agent 18 sends the received link-state messages to virtual machine 16B using the socket” (par 0041). 
Obstfeld’470 further discloses: “Each of routers 12 executes an operating system that provides certain functionality to facilitate the forwarding and routing of packets across a network. Various different processes (sometimes referred to as daemons) execute within or as part of the operating system. Example processes include a chassis process that controls the chassis and its components, a device control process (i.e., an interface control process) that configures and monitors network interfaces, a forwarding process that is responsible for packet transmission, a management process, and a routing protocol process” (par 0020), “FIG. 2, daemons 38 include a routing protocol (RP) daemon 40, management (MGMT) daemon 42, and virtual machine (VM) agent 18. In other embodiments, daemons 38 may include other daemons or software modules, such as a chassis daemon, a configuration daemon, and a device control daemon” (par 0032), “Routing protocol daemon 42 configures the forwarding plane to implement packet-forwarding services, add/modify/delete routes, and otherwise modify packet forwarding paths by installing forwarding structures representing forwarding information 46 in PFEs 52” (par 0034). 
Therefore Obstfeld’470 “indicate, to the forwarding function, locations of the control service processors where the second set of control packets are to be processed”. Here socket information used to identify virtual machine can be equated to locations of the control service processors. The RP daemon that configures forwarding plane for packet-forwarding service can be equated to forwarding function; virtual machine agent as part of control plane receives socket information and communicates to virtual machine with socket information (and therefore notifies RP daemon the socket information to forward link-state message).
Noted further, as a background knowledge, “Each socket has a specific address. This address is composed of an IP address and a port number” and therefore socket information can be equated to locator. Please refer to:
https://www.geeksforgeeks.org/socket-in-computer-network/
or
https://en.wikipedia.org/wiki/Network_socket


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 16 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 16, that limitation that recites “The network router according to claim 1, wherein the control services are configured to send data packets to the input of the network router” constitutes new matter because send data packets to the input of the same network router is not described in the original filed Application. The specification describes: “the server of the plurality of servers is configured to send data packets to the input of the packet processing node” and therefore data packets is sending to different node (not send the packet back to the input of the server itself). 
 
The original claim 16 (filed on 09/05/2019) is consistent with the specification:
16. The data center according to claim 15, wherein a server of the plurality of servers is configured to send data packets to the input of the packet processing node.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-14, 16-17 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Davari (US20140156867A1)  in view of Filsfils (US20200076727A1, Cont Priority Date: Dec 13, 2017) , and further in view of Obstfeld et al (US20130346470A1).

Regarding claim 1 (Currently Amended), Davari’867 discloses a network router (see, Fig. 1, network switch 103 with CPU in networked environment 100, par 0011 and 0014) comprising: 
an input port (see, fig. 1, a set of ports 109 a-n, par 0012. Noted, bi-directional ports would be input port when receiving packets, par 0012) configured to receive data packets and control packets (see, Fig. 1, ports 109a-n configured to receive network packets including data packets and administrative packets, par 0011-0012. Noted, bi-directional ports would be input port when receiving packets); 
an output port (see, fig. 1, a set of ports 109 a-n, par 0012. Noted, bi-directional ports would be output port when sending packets, par 0012) configured to send the data packets and the control packets (see, Fig. 1, ports 109a-n configured to send network packets including data packets and administrative packets, par 0011-0012. Noted, bi-directional ports would be output port when sending packets); 
a control plane function (see, Fig. 1, OLP Rx module and OLP TX module and management circuitry 126, par 0009, 0013-0014, 0017) configured to: 
process the control packets (see, Fig. 1, OLP Rx module detects and routes the administrative packets to an offload processing circuitry or CPU, OLP TX module forwards administrative packets from OLP out of network switch 103, management circuitry 126 prioritizes and schedules network packets including administrative packets, par 0009, 0013-0014, 0016-0018. Noted: various components include one or more software modules within one or more processing circuits to perform network switching functions, par 0016); 
selectively determine a second set of the control packets (see, administrative packets, par 0008) that are to be processed externally and a second set of the control plane services (see, different tasks including fault management, link layer discovery and monitoring/troubleshooting LAN access links, par 0023) that are to be executed externally (Note, Fig. 1, OLP Rx module 116 receives network packets including administrative packets, detects and encapsulates the administrative packets with OLP header(s) if it will be processed by offload processing circuitry which is external component to the network switch according to type of operation performed by the offload processing circuitry, par 0017-0021 and 0035. Noted: implies if administrative packets not encapsulated with OLP header(s), then it should be processed internally by components of network switch since components of network switch comprises OLP Rx module and OLP TX module and management circuitry perform network switching functions, par 0013-0014 and 0016); and
 a forwarding function (see, Fig. 1, OLP Rx module, management circuitry 126 and egress path, par 0009, 0012-0014, 0017) configured to: 
receive the data packets (see, data packets, par 0011) and the control packets (see, administrative packets, par 0011) via the input port (see, Fig. 1, ports 109a-n configured to receive network packets including data packets and administrative packets, par 0011-0012. Noted, bi-directional ports would be input port when receiving packets), 
forward the data packets to the output port (see, switch 103 forwards data packet via port 109, par 0028. Noted, bi-directional ports would be output port when configured to send packets, par 0012), 
forward the control packets to the control plane function(see, Fig. 1, OLP Rx module detects and routes the administrative packets to an offload processing circuitry though management circuitry 126, OLP TX module forwards administrative packets from OLP out of network switch 103 though management circuitry 126, management circuitry 126 prioritizes and schedules network packets including administrative packets, par 0009, 0013-0014);
Davari’867 discloses all the claim lim1itations but fails to explicitly teach:
a control plane function operable to execute control plane services, the control plane function configured to: 
selectively determine a first set of the control packets that are to be processed locally and a set of the control plane services that are to be executed locally by the control plane function, and 
direct the second set of control packets to one or more control service processors that are external to the network router, each of the one or more control service processors configured to process the second set of control packets according to one of the control plane services, 
wherein the control plane function is further configured to: 
determine which of the control service processors are to process the second set of control packets, and 
indicate, to the forwarding function, locations of the control service processors where the second set of control packets are to be processed.

However Filsfils’727 from the same field of endeavor (see, fig. 2A, network 200 includes client networks and SR network, the SR network includes SR edge nodes and network 212 with SR-capable routers, SR gateways, and OAM controller(s), par 0039) discloses:
a control plane function (see, fig. 3A, control plane with service functions, par 0052) operable to execute control plane services (see, fig. 3A, control plane processing of packets associated with segment routing (SR) network with service functions, par 0052), the control plane function (see, fig. 3A, control plane with service functions, par 0052) configured to: 
selectively determine a first set of the control packets (see, SR packets with OAM signaling such as OAM identifier and O-Flag, par 0065, 0087) that are to be processed locally and a set of the control plane services (see, packets with particular header identifying a service group defining service functions, control plane performs service with local service functions, abstract, par 0052) that are to be executed locally by the control plane function (see, fig. 3C, 4B block 451-452 and fig. 6 block 603 and 606-607, slow path processor processes SR OAM packets (with O-Flag set or OAM segment identifier) to either local controller/process or remote controller/process for processing, the processing including applying service functions via control plane, abstract, par 0052, 0069, 0081-0082); 
wherein the control plane function (see, fig. 3A, control plane with service functions, par 0052) is further configured to.
 In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the network router as taught by Filsfils’727 into that of Davari’867. The motivation would have been to provide processing and/or memory efficiencies (par 0020).
The combination of Davari’867 and Filsfils’727 discloses all the claim lim1itations but fails to explicitly teach:
direct the second set of control packets to one or more control service processors that are external to the network router, each of the one or more control service processors configured to process the second set of control packets according to one of the control plane services, 
wherein the control plane function is further configured to: 
determine which of the control service processors are to process the second set of control packets, and 
indicate, to the forwarding function, locations of the control service processors where the second set of control packets are to be processed.

However Obstfeld’470 from the same field of endeavor (see, fig. 1, distributing network device tasks across virtual machines in network system 2 including computing cloud 10, routers, virtual machine manager 14 and virtual machines, par 0017) discloses:
direct the second set of control packets (see, link-state messages, par 0028) to one or more control service processors (see, virtual machines 16A-16B, par 0028) that are external to the network router (see, network router sends first set of received link-state messages to VM 16A and second set of received link-state messages to VM 16B, par 0028), each of the one or more control service processors configured to process the second set of control packets according to one of the control plane services (see, each individual VM processes one of multiple control plane and management plane processes when each virtual machine tasked with specific functions to process the administrative packets such as link-state messages, par 0028-0029, 0032, 0040-0042. Noted, services including generating the network map and calculating the shortest paths for different routing protocols, par 0040 and 0042-0043. Noted further, routing unit 30 performs control plane function including RP daemon, management daemon and VM agent, par 0032), 
wherein the control plane function (see, routing unit 30 performs control plane function including RP daemon, management daemon and VM agent, par 0032) is further configured to: 
determine which of the control service processors (see, VM (virtual machine) running on servers, par 0044) are to process the second set of control packets (Note, router 12B identifies a VM to perform the task on the administrative packets (link-state messages), par 0028, 0040), and 
indicate, to the forwarding function (see, Routing protocol daemon 42 configures the forwarding plane to implement packet-forwarding services, par 0034), locations (see, socket information of the virtual machine to identify the selected virtual machine, par 0040-0041) of the control service processors (see, VM (virtual machine) running on servers to perform different tasks, par 0044) where the second set of control packets (see, link-state messages, par 0028) are to be processed (see, router receives socket information to identify the selected virtual machine for the required task, and sends link-state messages to the identified virtual machine to perform the task, par 0028, 0040-0041. Noted, message sent via IFC card (physical ports) and therefore socket information of identified virtual machine are applied at the IFC port from virtual machine agent 18 (part of control plane function) to transmit the message for the task).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the packet processing node as taught by Obstfeld’470 into that of Davari’867 modified by Filsfils’727. The motivation would have been to provide logical segmentation of computing resources among a set of forwarding device through virtual machines (par 0029).

Regarding claim 2 (Previously presented), Davari’867 discloses the network router of claim 1 (see, Fig. 1, network switch 103 with CPU in networked environment 100, par 0011 and 0014), wherein the control plane function (see, Fig. 1, OLP Rx module and OLP TX module and management circuitry 126, par 0009, 0013-0014, 0017) is configured to analyze the content of control packets to determine which control packets are to be processed by the control plane function, and which control packets are to be processed externally (Note, fig. 1, OLP Rx (receive) module analyzes received network packets and detects administrative packets, routes the administrative packets to an external OLP for external processing or other internal components including memory management circuitry 126 for internal processing, par 0009, 0014, 0016-0017, and 0035. Noted: implies if administrative packets not encapsulated with OLP header(s), then it should be processed internally by components of network switch since components of network switch comprises OLP Rx module and OLP TX module and management circuitry perform network switching functions, par 0013-0014 and 0016).

Regarding claim 3 (Previously presented), Davari’867 discloses the network router of claim 2 (see, Fig. 1, network switch 103 with CPU in networked environment 100, par 0011 and 0014), wherein the analyzed content is contained in a header of the control packet (see, receive module 116 analyzes received network packets based upon an IP address, a MAC address, VLAN data, Ethertype field of the received packet, par 0017-0018. Noted: OLP Rx (receive) module routes administrative packets to the appropriate external offload processing circuitry depending on the category of the administrative packet 108 such as IPsec packets which is defined in the header of the administrative packet, par 0035).

Regarding claim 4 (Previously presented), Davari’867 discloses the network router of claim 2 (see, Fig. 1, network switch 103 with CPU in networked environment 100, par 0011 and 0014), wherein the analyzed content is contained in a field of the control packet (see, receive module 116 analyzes received network packets and determines to route administrative packets to the appropriate external offload processing circuitry according to packet type based upon Ethertype field of the received packet, par 0017-0018 and 0035).

Regarding claim 5 (Previously presented), Davari’867 discloses the network router of claim 1 (see, Fig. 1, network switch 103 with CPU in networked environment 100, par 0011 and 0014), wherein the control plane function (see, Fig. 1, OLP Rx module and OLP TX module and management circuitry 126, par 0009, 0013-0014, 0017) is configured to direct control packets (see, administrative packets 108, par 0009, 0022) which are to be processed externally to an output of the network router (see, Fig.1, OLP Rx module (receive module) 116 routes the administrative packets to the one of the plurality of ports to facilitate an offload processing of the administrative packet 108, par 0009, 0012, 0022).

Regarding claim 6 (Previously presented), Davari’867 discloses the network router of claim 1 (see, Fig. 1, network switch 103 with CPU in networked environment 100, par 0011 and 0014), wherein the control plane function (see, Fig. 1, OLP Rx module and OLP TX module and management circuitry 126, par 0009, 0013-0014, 0017) is configured to direct control packets (see, administrative packets 108, par 0009, 0022) which are to be processed externally to an external processor (see, Fig.1, OLP Rx module (receive module) 116 routes the administrative packets to offload processing circuitry for offline processing, external offload processing circuitry implemented by microprocessors, par 0009, 0012, 0016, 0022).

Regarding claim 7 (Previously presented), Davari’867 discloses the network router of claim 1 (see, Fig. 1, network switch 103 with CPU in networked environment 100, par 0011 and 0014),
wherein the control plane function (see, Fig. 1, OLP Rx module and OLP TX module and management circuitry 126, par 0009, 0013-0014, 0017) is configured to analyze content of control packets to determine an external processor to process the control packet (see, Fig. 2, receive module 116 analyzes and routes the administrative packet 108 to one of the OLPs (offload processing circuitry) according to the category of administrative packets, par 0017-0018, 0035).

Regarding claim 8 (Previously presented), Davari’867 discloses the network router of claim 7 (see, Fig. 1, network switch 103 with CPU in networked environment 100, par 0011 and 0014), wherein the control plane function (see, Fig. 1, OLP Rx module and OLP TX module and management circuitry 126, par 0009, 0013-0014, 0017) is configured to.
The combination of Davari’867 and Filsfils’727 discloses all the claim limitations but fails to explicitly teach: provide, for the control packets, an address of the determined external processor.

However Obstfeld’470 from the same field of endeavor (see, fig. 1, distributing network device tasks across virtual machines in network system 2 including computing cloud 10, routers, virtual machine manager 14 and virtual machines, par 0017) discloses: provide, for the control packets, an address of the determined external processor (see, Fig.1, virtual machine agent 18 in the router send request message to virtual machine manager 14 in computing cloud 10, Virtual machine manager 14 then establishes IP address at virtual machine 16B for virtual machine agent 18 to perform the offload task such as calculation of next hops, par 0021 and 0026. Noted: computing cloud 10 include virtual machine manager 14 and virtual machines 16 implemented by computers (par 0017) and address of the determined external processor corresponding to the IP address of the virtual machine selected to by Virtual machine manager to perform offload task).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the packet processing node to as taught by Obstfeld’470 into that of Davari’867 modified by Filsfils’727. The motivation would have been to provide logical segmentation of computing resources among a set of forwarding device through virtual machines (par 0029).

Regarding claim 9 (Currently Amended), Davari’867 modified by Filsfils’727 discloses the network router of claim 7 (see, Fig. 1, network switch 103 with CPU in networked environment 100, par 0011 and 0014).
The combination of Davari’867 and Filsfils’727 discloses all the claim limitations but fails to explicitly teach: wherein the determined external processor includes a service function to process the control packet according to any one or more of the following services: a network route calculation service; a telemetry service for the network router; and a virtual private network service.

However Obstfeld’470 from the same field of endeavor (see, fig. 1, distributing network device tasks across virtual machines in network system 2 including computing cloud 10, routers, virtual machine manager 14 and virtual machines, par 0017) discloses: wherein the determined external processor (see, computing cloud 10 include virtual machine manager 14 and virtual machines 16 implemented by computers, par 0017) includes a service function to process the control packet according to any one or more of the following services: a network route calculation service (see, FIG. 1, router offloads calculation of next hops task to one or more virtual machines 16 implemented by computers in computing cloud 10, par 0017, 0021); a telemetry service for the network router; and a virtual private network service (Noted: the examiner picks one of the options to reject).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the network router to as taught by Obstfeld’470 into that of Davari’867 modified by Filsfils’727. The motivation would have been to provide logical segmentation of computing resources among a set of forwarding device through virtual machines (par 0029).

Regarding claim 10 (Previously presented), Davari’867 discloses the network router of claim 1 (see, Fig. 1, network switch 103 with CPU in networked environment 100, par 0011 and 0014), wherein the control plane function (see, Fig. 1, OLP Rx module and OLP TX module and management circuitry 126, par 0009, 0013-0014, 0017) comprises a plurality of service functions (see, Fig.2, OLPs perform different type of operation of administrative packets including processing OAM packets and processing IPsec packets, fault management, continuity checks and link layer discovery, various components inside network switch includes one or more software modules within one or more processing circuits to perform network switching functions, par 0016-0017, 0023, 0035), and the control plane function (see, Fig. 1, OLP Rx module and OLP TX module and management circuitry 126, par 0009, 0013-0014, 0017) is configured to analyze the content of control packets to determine a service function (see, type of operation of administrative packets performed by offload processing circuitry including processing OAM packets and processing IPsec packets, par 0035) in the control plane function to process the control packet (see, receive module 116 analyzes and routes the administrative packets by encapsulating with OLP header to the selected OLPs according to type of operation, various components inside network switch includes one or more software modules within one or more processing circuits to perform network switching functions, par 0016-0017 and 0035. Noted, implies if administrative packets not encapsulated with OLP header(s), then it should be processed internally by components of network switch since components of network switch comprises OLP Rx module and OLP TX module and management circuitry perform network switching functions, par 0013-0014 and 0016).

Regarding claim 11 (Previously presented), Davari’867 discloses the network router of claim 10 (see, Fig. 1, network switch 103 with CPU in networked environment 100, par 0011 and 0014), wherein the control plane function (see, Fig. 1, OLP Rx module and OLP TX module and management circuitry 126, par 0009, 0013-0014, 0017) is configured to direct the control packets to the determined service function (see, receive module 116 analyzes and routes the administrative packets to the selected OLPs according to type of operation including processing OAM packets and processing IPsec packets, fault management, continuity checks and link layer discovery, par 0017, 0023, 0035).

Regarding claim 12 (Previously presented), Davari’867 discloses the network router of claim 10 (see, Fig. 1, network switch 103 with CPU in networked environment 100, par 0011 and 0014), wherein the plurality of service functions comprises one or more of the following services: 
a failure detection service (see, fault management,  monitoring/troubleshooting LAN access links, par 0023); 
a neighbour discovery service (see, link layer discovery, par 0023); and 
a neighbour management service (see, receive module 116 analyzes and routes the administrative packets to the selected OLPs to perform different tasks including fault management, link layer discovery and monitoring/troubleshooting LAN access links, par 0023).

Regarding claim 13 (Previously presented), Davari’867 discloses the network router of claim 1 (see, Fig. 1, network switch 103 with CPU in networked environment 100, par 0011 and 0014), wherein the control plane function (see, Fig. 1, OLP Rx module 116 and OLP TX module 119 and management circuitry 126, par 0009, 0013-0014, 0017) comprises a central processing unit (see, receive module 116, the transmit module 119, the memory management circuitry 126 implemented by central processing units, par 0016).

Regarding claim 14 (Previously presented), Davari’867 discloses the network router of claim 1 (see, Fig. 1, network switch 103 with CPU in networked environment 100, par 0011 and 0014), wherein the forwarding function (see, Fig. 1, OLP Rx module, management circuitry 126 and egress path, par 0009, 0012-0014, 0017) comprises a network processing unit (see, receive module 116 and memory management circuitry 126 includes components to perform network switching functions, par 0016).

Regarding claim 16 (Currently Amended), Davari’867 modified by Filsfils’727 discloses the network router of claim 1 (see, Fig. 1, network switch 103 with CPU in networked environment 100, par 0011 and 0014).
The combination of Davari’867 and Filsfils’727 discloses all the claim limitations but fails to explicitly teach: wherein control services are configured to send data packets to the input of the network router.

However Obstfeld’470 from the same field of endeavor (see, fig. 1, distributing network device tasks across virtual machines in network system 2 including computing cloud 10, routers, virtual machine manager 14 and virtual machines, par 0017) discloses: wherein control services (see, routers performs various configuration and administrative tasks such as executing routing protocols to update stored routing and forwarding information, par 0019) are configured to send data packets to the input of the network router (see, router forwards the packet to a next hop router according to routing information maintained, par 0019).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the network router to as taught by Obstfeld’470 into that of Davari’867 modified by Filsfils’727. The motivation would have been to minimize the utilization of the computing resources of the respective router  (par 0019).

Regarding claim 17 (Previously presented), Davari’867 modified by Filsfils’727 discloses the network router of claim 1 (see, Fig. 1, network switch 103 with CPU in networked environment 100, par 0011 and 0014).
The combination of Davari’867 and Filsfils’727 discloses all the claim limitations but fails to explicitly teach: wherein control services are configured to receive data packets from the output of the packet processing node.

However Obstfeld’470 from the same field of endeavor (see, fig. 1, distributing network device tasks across virtual machines in network system 2 including computing cloud 10, routers, virtual machine manager 14 and virtual machines, par 0017) discloses: wherein control services (see, routers performs various configuration and administrative tasks such as executing routing protocols to update stored routing and forwarding information, par 0019) are configured to send data packets to the input of the packet processing node (see, router as next hop receives the packet from previous router according to routing information maintained, par 0019).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the network router to as taught by Obstfeld’470 into that of Davari’867 modified by Filsfils’727. The motivation would have been to minimize the utilization of the computing resources of the respective router (par 0019).


Regarding claim 21 (Currently amended) Davari’867 discloses a system (see, fig. 2, networked environment 100 including a plurality of network switches 103 a-c, par 0031) comprising:
one or more control service processors (see, fig. 2, a plurality of offload processor /processing circuitry 135, par 0008, 0024 and 0031) configured to process control packets (see, Fig. 1, OLP or offload processing circuitry processes administrative packets from network switch 103, par 0008, 0035); and 
a network router (see, Fig. 1, network switch 103 with CPU in networked environment 100, par 0011 and 0014) comprising: 
an input port (see, fig. 1, a set of ports 109 a-n, par 0012. Noted, bi-directional ports would be input port when receiving packets, par 0012) configured to receive data packets and control packets (see, Fig. 1, ports 109a-n configured to receive network packets including data packets and administrative packets, par 0011-0012. Noted, bi-directional ports would be input port when receiving packets); 
an output port (see, fig. 1, a set of ports 109 a-n, par 0012. Noted, bi-directional ports would be output port when sending packets, par 0012) configured to send the data packets and the control packets (see, Fig. 1, ports 109a-n configured to send network packets including data packets and administrative packets, par 0011-0012. Noted, bi-directional ports would be output port when sending packets); 
a control plane function (see, Fig. 1, OLP Rx module and OLP TX module and management circuitry 126, par 0009, 0013-0014, 0017) configured to: 
process the control packets (see, Fig. 1, OLP Rx module detects and routes the administrative packets to an offload processing circuitry or CPU, OLP TX module forwards administrative packets from OLP out of network switch 103, management circuitry 126 prioritizes and schedules network packets including administrative packets, par 0009, 0013-0014, 0016-0018. Noted: various components include one or more software modules within one or more processing circuits to perform network switching functions, par 0016); 
selectively determine a second set of the control packets (see, administrative packets, par 0008) that are to be processed externally and a second set of the control plane services (see, different tasks including fault management, link layer discovery and monitoring/troubleshooting LAN access links, par 0023) that are to be executed externally (Note, Fig. 1, OLP Rx module 116 receives network packets including administrative packets, detects and encapsulates the administrative packets with OLP header(s) if it will be processed by offload processing circuitry which is external component to the network switch according to type of operation performed by the offload processing circuitry, par 0017-0021 and 0035. Noted: implies if administrative packets not encapsulated with OLP header(s), then it should be processed internally by components of network switch since components of network switch comprises OLP Rx module and OLP TX module and management circuitry perform network switching functions, par 0013-0014 and 0016);
a forwarding function (see, Fig. 1, OLP Rx module, management circuitry 126 and egress path, par 0009, 0012-0014, 0017) configured to: 
receive the data packets (see, data packets, par 0011) and the control packets (see, administrative packets, par 0011) via the input port (see, Fig. 1, ports 109a-n configured to receive network packets including data packets and administrative packets, par 0011-0012. Noted, bi-directional ports would be input port when receiving packets), 
forward the data packets to the output port (see, switch 103 forwards data packet via port 109, par 0028. Noted, bi-directional ports would be output port when configured to send packets, par 0012), 
forward the control packets to the control plane function(see, Fig. 1, OLP Rx module detects and routes the administrative packets to an offload processing circuitry though management circuitry 126, OLP TX module forwards administrative packets from OLP out of network switch 103 though management circuitry 126, management circuitry 126 prioritizes and schedules network packets including administrative packets, par 0009, 0013-0014);
Davari’867 discloses all the claim lim1itations but fails to explicitly teach:
a control plane function operable to execute control plane services, the control plane function configured to: 
selectively determine a first set of the control packets that are to be processed locally and a set of the control plane services that are to be executed locally by the control plane function, and 
direct the second set of control packets one or more control service processors that are external to the network router, each of the one or more control service processors configured to process the second set of control packets according to one of the control plane services, 
wherein the control plane function is further configured to: 
determine which of the control service processors are to process the second set of control packets, and 
indicate, to the forwarding function, locations of the control service processors where the second set of control packets are to be processed.

However Filsfils’727 from the same field of endeavor (see, fig. 2A, network 200 includes client networks and SR network, the SR network includes SR edge nodes and network 212 with SR-capable routers, SR gateways, and OAM controller(s), par 0039) discloses:
a control plane function (see, fig. 3A, control plane with service functions, par 0052) operable to execute control plane services (see, fig. 3A, control plane processing of packets associated with segment routing (SR) network with service functions, par 0052), the control plane function (see, fig. 3A, control plane with service functions, par 0052) configured to: 
selectively determine a first set of the control packets (see, SR packets with OAM signaling such as OAM identifier and O-Flag, par 0065, 0087) that are to be processed locally and a set of the control plane services (see, packets with particular header identifying a service group defining service functions, control plane performs service with local service functions, abstract, par 0052) that are to be executed locally by the control plane function (see, fig. 3C, 4B block 451-452 and fig. 6 block 603 and 606-607, slow path processor processes SR OAM packets (with O-Flag set or OAM segment identifier) to either local controller/process or remote controller/process for processing, the processing including applying service functions via control plane, abstract, par 0052, 0069, 0081-0082); 
wherein the control plane function (see, fig. 3A, control plane with service functions, par 0052) is further configured to:
 In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the system as taught by Filsfils’727 into that of Davari’867. The motivation would have been to provide processing and/or memory efficiencies (par 0020).
The combination of Davari’867 and Filsfils’727 discloses all the claim lim1itations but fails to explicitly teach:
direct the second set of control packets to one or more control service processors that are external to the network router, each of the one or more control service processors configured to process the second set of control packets according to one of the control plane services, 
wherein the control plane function is further configured to: 
determine which of the control service processors are to process the second set of control packets, and 
indicate, to the forwarding function, locations of the control service processors where the second set of control packets are to be processed.

However Obstfeld’470 from the same field of endeavor (see, fig. 1, distributing network device tasks across virtual machines in network system 2 including computing cloud 10, routers, virtual machine manager 14 and virtual machines, par 0017) discloses:
direct the second set of control packets (see, link-state messages, par 0028) to one or more control service processors (see, virtual machines 16A-16B, par 0028) that are external to the network router (see, network router sends first set of received link-state messages to VM 16A and second set of received link-state messages to VM 16B, par 0028), each of the one or more control service processors configured to process the second set of control packets according to one of the control plane services (see, each individual VM processes one of multiple control plane and management plane processes when each virtual machine tasked with specific functions to process the administrative packets such as link-state messages, par 0028-0029, 0032, 0040-0042. Noted, services including generating the network map and calculating the shortest paths for different routing protocols, par 0040 and 0042-0043. Noted further, routing unit 30 performs control plane function including RP daemon, management daemon and VM agent, par 0032), 
wherein the control plane function (see, routing unit 30 performs control plane function including RP daemon, management daemon and VM agent, par 0032) is further configured to: 
determine which of the control service processors (see, VM (virtual machine) running on servers, par 0044) are to process the second set of control packets (Note, router 12B identifies a VM to perform the task on the administrative packets (link-state messages), par 0028, 0040), and 
indicate, to the forwarding function (see, Routing protocol daemon 42 configures the forwarding plane to implement packet-forwarding services, par 0034), locations (see, socket information of the virtual machine to identify the selected virtual machine, par 0040-0041) of the control service processors (see, VM (virtual machine) running on servers to perform different tasks, par 0044) where the second set of control packets (see, link-state messages, par 0028) are to be processed (see, router receives socket information to identify the selected virtual machine for the required task, and sends link-state messages to the identified virtual machine to perform the task, par 0028, 0040-0041. Noted, message sent via IFC card (physical ports) and therefore socket information of identified virtual machine are applied at the IFC port from virtual machine agent 18 (part of control plane function) to transmit the message for the task).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the system as taught by Obstfeld’470 into that of Davari’867 modified by Filsfils’727. The motivation would have been to provide logical segmentation of computing resources among a set of forwarding device through virtual machines (par 0029).

Regarding claim 22 (Currently amended) Davari’867 discloses a method comprising for processing control packets in a system (see, fig. 2, networked environment 100 including a plurality of network switches 103 a-c, par 0031) comprising one or more control service processors (see, fig. 2, a plurality of offload processor /processing circuitry 135, par 0008, 0024 and 0031) configured to process control packets (see, Fig. 1, OLP or offload processing circuitry processes administrative packets from network switch 103, par 0008, 0035) and a network router (see, Fig. 1, network switch 103 with CPU in networked environment 100, par 0011 and 0014) comprising an input (see, Fig. 1, ports 109a-n configured with/without OLP to provide or not provide offload processing operations, par 0011-0012, 0020) comprising an input port (see, fig. 1, a set of ports 109 a-n, par 0012. Noted, bi-directional ports would be input port when receiving packets, par 0012) configured to receive data packets and control packets (see, Fig. 1, ports 109a-n configured to receive network packets including data packets and administrative packets, par 0011-0012. Noted, bi-directional ports would be input port when receiving packets) and an output port (see, fig. 1, a set of ports 109 a-n, par 0012. Noted, bi-directional ports would be output port when sending packets, par 0012) configured to send the data packets and the control packets (see, Fig. 1, ports 109a-n configured to send network packets including data packets and administrative packets, par 0011-0012. Noted, bi-directional ports would be output port when sending packets),
processing, by a control plane function of the network router (see, Fig. 1, OLP Rx module and OLP TX module and management circuitry 126, par 0009, 0013-0014, 0017), one or more control packets (see, Fig. 1, OLP Rx module detects and routes the administrative packets to an offload processing circuitry or CPU, OLP TX module forwards administrative packets from OLP out of network switch 103, management circuitry 126 prioritizes and schedules network packets including administrative packets, par 0009, 0013-0014, 0016-0018. Noted: various components include one or more software modules within one or more processing circuits to perform network switching functions, par 0016); 
selectively determine a second set of the control packets (see, administrative packets, par 0008) that are to be processed externally and a second set of the control plane services (see, different tasks including fault management, link layer discovery and monitoring/troubleshooting LAN access links, par 0023) that are to be executed externally (Note, Fig. 1, OLP Rx module 116 receives network packets including administrative packets, detects and encapsulates the administrative packets with OLP header(s) if it will be processed by offload processing circuitry which is external component to the network switch according to type of operation performed by the offload processing circuitry, par 0017-0021 and 0035. Noted: implies if administrative packets not encapsulated with OLP header(s), then it should be processed internally by components of network switch since components of network switch comprises OLP Rx module and OLP TX module and management circuitry perform network switching functions, par 0013-0014 and 0016); and 
Davari’867 discloses all the claim lim1itations but fails to explicitly teach:
processing, by a control plane function of the network router that is operable to execute control plane services, one or more control packets; 
determining, by the control plane function, a first set of the control packets that are to be processed locally and a set of the control plane services that are to be executed locally by the control plane function, and 
direct, by the control plane function, the second set of control packets to control service processors that are external to the network router, each of the control service processors configured to process the second set of control packets according to one of the control plane services; 
determine, by the control plane function, which of the control service processors are to process the second set of control packets, and 
indicate, to a forwarding function, locations of the control service processors where the second set of control packets are to be processed.

However Filsfils’727 from the same field of endeavor (see, fig. 2A, network 200 includes client networks and SR network, the SR network includes SR edge nodes and network 212 with SR-capable routers, SR gateways, and OAM controller(s), par 0039) discloses:
processing, by a control plane function of the network router that is operable to execute control plane services (see, fig. 3A, control plane processing of packets associated with segment routing (SR) network with service functions, par 0052), one or more control packets (see, fig. 3A, control plane processing of packets associated with segment routing (SR) network with service functions including SR packets with OAM signaling such as OAM identifier and O-Flag, par 0052, 0065, 0087); 
determining, by the control plane function (see, fig. 3A, control plane with service functions, par 0052), a first set of the control packets (see, SR packets with OAM signaling such as OAM identifier and O-Flag, par 0065, 0087) that are to be processed locally and a set of the control plane services (see, packets with particular header identifying a service group defining service functions, control plane performs service with local service functions, abstract, par 0052) that are to be executed locally by the control plane function (see, fig. 3C, 4B block 451-452 and fig. 6 block 603 and 606-607, slow path processor processes SR OAM packets (with O-Flag set or OAM segment identifier) to either local controller/process or remote controller/process for processing, the processing including applying service functions via control plane, abstract, par 0052, 0069, 0081-0082).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method as taught by Filsfils’727 into that of Davari’867. The motivation would have been to provide processing and/or memory efficiencies (par 0020).
The combination of Davari’867 and Filsfils’727 discloses all the claim lim1itations but fails to explicitly teach:
direct, by the control plane function, the second set of control packets to control service processors that are external to the network router, each of the control service processors configured to process the second set of control packets according to one of the control plane services; 
determine, by the control plane function, which of the control service processors are to process the second set of control packets, and 
indicate, to a forwarding function, locations of the control service processors where the second set of control packets are to be processed.

However Obstfeld’470 from the same field of endeavor (see, fig. 1, distributing network device tasks across virtual machines in network system 2 including computing cloud 10, routers, virtual machine manager 14 and virtual machines, par 0017) discloses:
direct, by the control plane function (see, routing unit 30 performs control plane function including RP daemon, management daemon and VM agent, par 0032), the second set of control packets (see, link-state messages, par 0028) to control service processors (see, virtual machines 16A-16B, par 0028) that are external to the network router (see, network router sends first set of received link-state messages to VM 16A and second set of received link-state messages to VM 16B, par 0028), each of the control service processors configured to process the second set of control packets according to one of the control plane services (see, each individual VM processes one of multiple control plane and management plane processes when each virtual machine tasked with specific functions to process the administrative packets such as link-state messages, par 0028-0029, 0032, 0040-0042. Noted, services including generating the network map and calculating the shortest paths for different routing protocols, par 0040 and 0042-0043. Noted further, routing unit 30 performs control plane function including RP daemon, management daemon and VM agent, par 0032); 
determine, by the control plane function (see, routing unit 30 performs control plane function including RP daemon, management daemon and VM agent, par 0032), which of the control service processors (see, VM (virtual machine) running on servers, par 0044) are to process the second set of control packets (Note, VM agent in router 12B identifies a VM to perform the task on the administrative packets (link-state messages), par 0028, 0040), and 
indicate, to a forwarding function (see, Routing protocol daemon 42 configures the forwarding plane to implement packet-forwarding services, par 0034), locations (see, socket information of the virtual machine to identify the selected virtual machine, par 0040-0041) of the control service processors (see, VM (virtual machine) running on servers to perform different tasks, par 0044) where the second set of control packets (see, link-state messages, par 0028) are to be processed (see, router receives socket information to identify the selected virtual machine for the required task, and sends link-state messages to the identified virtual machine to perform the task, par 0028, 0040-0041. Noted, message sent via IFC card (physical ports) and therefore socket information of identified virtual machine are applied at the IFC port from virtual machine agent 18 (part of control plane function) to transmit the message for the task).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method as taught by Obstfeld’470 into that of Davari’867 modified by Filsfils’727. The motivation would have been to provide logical segmentation of computing resources among a set of forwarding device through virtual machines (par 0029).


Regarding claim 23 (New), Davari’867 modified by Filsfils’727 discloses the network router of claim 1 (see, Fig. 1, network switch 103 with CPU in networked environment 100, par 0011 and 0014), further comprising:
The combination of Davari’867 and Filsfils’727 discloses all the claim limitations but fails to explicitly teach:
a management function configured to: 
cause instantiation, at the network router, of the second set of control plane services; and 
send instructions, to the control service processors, to instantiate the second set of control plane services.

However Obstfeld’470 from the same field of endeavor (see, fig. 1, distributing network device tasks across virtual machines in network system 2 including computing cloud 10, routers, virtual machine manager 14 and virtual machines, par 0017) discloses:
a management function (see, virtual machine agent 18, par 0040) configured to: 
cause instantiation, at the network router (see, router 12B, par 0040), of the second set of control plane services (see, virtual machine agent 18 of router 12B perform administrative tasks and management tasks such as generating the network map and calculating the shortest paths by sending requests to VM manager, par 0040, 0042-0043. Noted, administrative tasks and management tasks other than latency-sensitive tasks are distributed to virtual machine, par 0043); and 
send instructions, to the control service processors (see, virtual machine 16, par 0041), to instantiate the second set of control plane services (see, Virtual machine agent 18 exchanges messages with each identified virtual machine 16 using the socket information to perform administrative tasks and management tasks such as generating the network map and calculating the shortest paths, par 0041-0043. Noted, link-state messages can be equated to instructions).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the network router as taught by Obstfeld’470 into that of Davari’867 modified by Filsfils’727. The motivation would have been to provide logical segmentation of computing resources among a set of forwarding device through virtual machines (par 0029).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUAN LU whose telephone number is (571)272-2844.  The examiner can normally be reached on Monday - Friday 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KWANG YAO can be reached on (571)272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/XUAN LU/Examiner, Art Unit 2473   

/KWANG B YAO/Supervisory Patent Examiner, Art Unit 2473